         Case 1:20-cv-10615-GBD-SN Document 1 Filed 12/16/20 Page 1 of 11


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------X

In re:
                                                                   20-cv-10615
TERRORIST ATTACKS ON
SEPTEMBER 11, 2001                                                 Relates to:
                                                                   03-MDL-1570 (GBD)(SN)
---------------------------------------------------------------X
SIRAK BETRU, Individually, as surviving Sibling, and as
Personal Representative of the Estate of YENENEH BETRU,
Deceased;
RUTH BETRU, as surviving Sibling of YENENEH BETRU,
Deceased;
ARON BETRU, as surviving Sibling of YENENEH BETRU,
Deceased;
BETRU TENSAY, as surviving Parent of YENENEH
BETRU, Deceased;
SARA TESHEBRU, as surviving Parent of YENENEH
BETRU, Deceased;

DAVID BURFORD, Individually, as surviving Parent, and
as Personal Representative of the Estate of CHRISTOPHER
BURFORD, Deceased;
PAMELA J. THORNTON, as surviving Parent of
CHRISTOPHER BURFORD, Deceased;
ASHLEY R. CALABRO, as surviving Sibling of
CHRISTOPHER BURFORD, Deceased;
VICKI L. BURFORD, as surviving Stepparent of
CHRISTOPHER BURFORD, Deceased;
JEREMY M. KRIST, as surviving Stepsibling of
CHRISTOPHER BURFORD, Deceased;

CARMEN DIAZ, individually, as surviving Parent, and as
Co-Personal Representative of the Estate of NANCY DIAZ,
Deceased;
LEOCADIO DIAZ, individually, as surviving Parent and as
Co-Personal Representative of the Estate of NANCY DIAZ,
Deceased;
AMANDA MARTINEZ DIAZ, as surviving Child of
NANCY DIAZ, Deceased;
BELKYS DIAZ, as surviving Sibling of NANCY DIAZ,
Deceased;
LEONEL DIAZ, as surviving Sibling of NANCY DIAZ,
Deceased;

MICHELLE FREDERICKS, Individually, as surviving
Spouse, and as Personal Representative of the Estate of
ANDREW FREDERICKS, Deceased;
ANDREW J. FREDERICKS, as surviving Child of
ANDREW FREDERICKS, Deceased;
HAYLEY FREDERICKS, as surviving Child of ANDREW
FREDERICKS, Deceased;

MARGARET HARRELL, Individually, as surviving Spouse,
and Personal Representative of the Estate of STEPHEN G.
HARRELL, Deceased;
HOLLY RAE HARRELL, as surviving Child of STEPHEN
G. HARRELL, Deceased;
OTELIOCase     1:20-cv-10615-GBD-SN
         MALDONADO,                             Document 1 Filed 12/16/20 Page 2 of 11
                         JR., Individually, as surviving
Spouse, and Personal Representative of the Estate of
DEBORA MALDONADO, Deceased;
KRYSTAL MALDONADO, as surviving Child of DEBORA
MALDONADO, Deceased;
CHRIS MALDONADO, as surviving Child of DEBORA
MALDONADO, Deceased;

BARBARA LYNCH, Individually, as surviving Spouse, and
Personal Representative of the Estate of ROBERT O'SHEA,
Deceased;

JASON SHERMAN, individually, as surviving Partner and as
Personal Representative of the Estate of TOYENA C.
SKINNER, Deceased;
MATTHEW SHERMAN, as surviving Child of TOYENA C.
SKINNER, Deceased;

LAURIE WEINBERG, individually, and as Personal
Representative of the Estate of STEVEN WEINBERG,
Deceased;
JASON WEINBERG, as surviving Child of STEVEN
WEINBERG, Deceased;
SAMUEL WEINBERG, as surviving Child of STEVEN
WEINBERG, Deceased;
LINDSAY WEINBERG, as surviving Child of STEVEN
WEINBERG, Deceased;
                                  Plaintiffs(s),
                                                                   SUDAN SHORT FORM
                  -against-                                        COMPLAINT AND DEMAND
                                                                   FOR TRIAL BY JURY
The Republic of the Sudan,

                                  Defendant.

---------------------------------------------------------------X

        Plaintiffs named herein by and through the undersigned counsel file this Short Form

Complaint against Defendant, the Republic of the Sudan, arising out of the September 11, 2001

terrorist attacks (“September 11, 2001 Terrorist Attacks”), as permitted and approved by the

Court’s Order of December ___,
                          1    2020, ECF No. _________.
                                             6547       Each Plaintiff incorporates by

reference the specific allegations, as indicated below, of (a) the Consolidated Amended

Complaint as to the Republic of the Sudan (“SCAC”), ECF No. 6539, or (b) the Ashton

Amended Complaint as to Sudan Defendants in Ashton v. the Republic of the Sudan, No. 02-CV-

6977 (GBD)(SN), ECF No. 6537 (in 03-md-1570) (hereinaftern “Ashton Sudan Amended

Complaint”).
       Case 1:20-cv-10615-GBD-SN Document 1 Filed 12/16/20 Page 3 of 11




       Upon filing this Sudan Short Form Complaint, each Plaintiff is deemed to have adopted

all factual and jurisdictional allegations of the complaint that has been joined as specified below;

all prior filings in connection with that complaint; and all prior Orders and rulings of the Court in

connection with that complaint.

                                               VENUE

       1.      Venue in this district is proper pursuant to 28 U.S.C. §§ 1391(b)(2) and

1391(f)(1), as a substantial part of the events giving rise to the claims asserted herein occurred in

this district. Venue is also proper in this district pursuant to 18 U.S.C. § 2334(a).

                                         JURISDICTION

       2.      Jurisdiction is premised on the grounds set forth in the complaints specified

below, and further, jurisdiction of this Sudan Short Form Complaint is premised upon and

applicable to all defendants in this action:

       ☐       28 U.S.C. § 1605(a)(5) (non-commercial tort exception)
       ☐       28 U.S.C. § 1605B (Justice Against Sponsors of Terrorism Act)
       ☐       28 U.S.C. § 1330 (actions against foreign states)
       ☐       Other (set forth below the basis of any additional ground for jurisdiction and
               plead such in sufficient detail as per the FRCP): __________________________
               _________________________________________________________________
               _________________________________________________________________.


                                      CAUSES OF ACTION

       3.      Each Plaintiff hereby adopts and incorporates herein by reference the following

factual allegations, jurisdictional allegations, and jury trial demand in the following complaint

[check only one complaint] and the following causes of action set forth in that complaint:
           Case 1:20-cv-10615-GBD-SN Document 1 Filed 12/16/20 Page 4 of 11




           ☐    Consolidated Amended Complaint as to the Republic of the Sudan
           (“SCAC”), ECF No. 6539 (check all causes of action that apply):
                    ☐         COUNT I – Claims under Section 1605A(c) of the Foreign Sovereign
                              Immunities Act, 28 U.S.C. § 1605A(c), on behalf of all Plaintiffs granted a
                              private right of action under 28 U.S.C. § 1605A.1

                    ☐         COUNT II – Claims under Section 1605A(d) of the Foreign Sovereign
                              Immunities Act, 28 U.S.C. § 1605A(d), on behalf of all Plaintiffs granted
                              a private right of action under 28 U.S.C. § 1605A.2

                    ☐         COUNT III – Aiding and Abetting and Conspiring with Al Qaeda to
                              commit the September 11th Attacks upon the United States in Violation of
                              18 U.S.C. § 2333(d) (JASTA), on behalf of all “U.S. National” Plaintiffs.3

                    ☐         COUNT IV – Aiding and Abetting and Conspiring with Al Qaeda to
                              commit the September 11th Attacks upon the United States in Violation of
                              18 U.S.C. § 2333(a), on behalf of all “U.S. National” Plaintiffs.

                    ☐         COUNT V – Committing acts of international terrorism in violation of 18
                              U.S.C. § 2333, on behalf of all “U.S. National” Plaintiffs.

                    ☐         COUNT VI – Wrongful Death, on behalf of all plaintiffs bringing
                              Wrongful Death claims.

                    ☐         COUNT VII – Negligence, on behalf of all plaintiffs.

                    ☐         COUNT VIII – Survival, on behalf of all plaintiffs bringing wrongful
                              death claims.

                    ☐         COUNT IX – Alien Tort Claims Act, on behalf of all Alien National
                              Plaintiffs.4


1
 Section 1605A of the Foreign Sovereign Immunities Act grants a right of action to (1) nationals of the United
States, (2) members of the armed forces, (3) employees of the U.S. government (including individuals performing a
contract awarded by the U.S. Government) acting within the scope of employment, and legal representatives of
persons described in (1), (2), or (3).
2
    See preceding footnote.
3
  The causes of action pursuant to the ATA, 18 U.S.C. § 2331 et seq., are asserted on behalf of plaintiffs who are
U.S. nationals; estates, heirs, and survivors of U.S. nationals; U.S. nationals who are members of a putative class
represented by such plaintiffs; plaintiffs who are subrogated to the rights of U.S. nationals who incurred physical
injuries to property and related losses as a result of the September 11th attacks; and plaintiffs who are assignees of
U.S. nationals killed or injured in the September 11th attacks. The term “U.S. National Plaintiffs” in the context
claims under JASTA or the ATA refers to all such parties.
4
 The causes of action pursuant to the Alien Tort Claims Act (ATCA), 28 U.S.C. § 1350, are asserted on behalf of
plaintiffs who are alien nationals; estates, heirs, and survivors of alien nationals who are not themselves U.S.
         Case 1:20-cv-10615-GBD-SN Document 1 Filed 12/16/20 Page 5 of 11




                  ☐        COUNT X – Assault and Battery, on behalf of all plaintiffs bringing
                           wrongful death and personal injury claims.

                  ☐        COUNT XI – Conspiracy, on behalf of all plaintiffs.

                  ☐        COUNT XII – Aiding and Abetting, on behalf of all plaintiffs.

                  ☐        COUNT XIII – Negligent and/or intentional infliction of emotional
                           distress on behalf of all plaintiffs.

                  ☐        COUNT XIV – Liability pursuant to Restatement (SECOND) of Torts §
                           317 and Restatement (THIRD) of Agency § 7.05: Supervising Employees
                           and Agents, on behalf of all plaintiffs.

                  ☐        COUNT XV – Liability pursuant to Restatement (SECOND) of Torts §
                           317 and Restatement (THIRD) of Agency § 7.05: Hiring, Selecting, and
                           Retaining Employees and Agents, on Behalf of all plaintiffs.

                  ☐        COUNT XVI – 18 U.S.C. § 1962(a)-(d) – Civil RICO, on behalf of all
                           plaintiffs.

                  ☐        COUNT XVII – Trespass, on behalf of all plaintiffs asserting claims for
                           property damage and economic injuries.

                  ☐        COUNT XVIII –Violations of international law, on behalf of all plaintiffs.

         ☐      Ashton Sudan Amended Complaint, ECF No. 6537 (check all causes of action
         that apply):

                  ☐        First Cause of Action to Recover Personal Injury and Wrongful Death
                           Damages Pursuant to Section 1605A of the Foreign Sovereign Immunities
                           Act, 28 U.S.C. § 1605A.

                  ☐        Second Cause of Action to Recover Personal Injury and Wrongful Death
                           Damages Pursuant to Section 1605B of the Foreign Sovereign Immunities
                           Act, 28 U.S.C. § 1605B (JASTA) and the Anti-Terrorism Acts.

                  ☐        Third Cause of Action for Personal Injury and Wrongful Death Injuries
                           Pursuant to State Tort Law.

                  ☐        Fourth Cause of Action for Personal Injury and Wrongful Death Damages
                           Pursuant to the Alien tort Claims Act.


nationals; alien nationals who are members of a putative class represented by such plaintiffs; subrogated to the rights
of alien nationals who incurred injuries to property and related losses as a result of the September 11th attacks; and
assignees of alien nationals killed or injured in the September 11th attacks.
       Case 1:20-cv-10615-GBD-SN Document 1 Filed 12/16/20 Page 6 of 11




               ☐       Fifth Cause of Action for Punitive Damages.

               ☐       Sixth Cause of Action for Property Damage.

       ☐       Each Plaintiff asserts the following additional theories and/or Causes of
               Action against the Republic of the Sudan: ____________________________
               _________________________________________________________________

               _________________________________________________________________.

                             IDENTIFICATION OF PLAINTIFFS

       4.      The following allegations and information are alleged on behalf of each

individual who is bringing this claim, as indicated on Appendix 1 to this Sudan Short Form

Complaint, herein referred to as “Plaintiffs.”

               a. The citizenship/nationality of each Plaintiff is indicated at Appendix 1 to this
                  Sudan Short Form Complaint.

               b. Plaintiff is entitled to recover damages on the causes of action set forth in this
                  Sudan Short Form Complaint.

               c. As indicated at Appendix 1, Plaintiff (i) is the estate representative of
                  someone who was killed as a result of the September 11, 2001 Terrorist
                  Attacks; (ii) is the surviving immediate family member of someone who was
                  killed as a result of the September 11, 2001 Terrorist Attacks; and/or (iii)
                  suffered physical injuries as a result of the September 11, 2001 Terrorist
                  Attacks.

               d. For those Plaintiffs with personal injury claims, as indicated in Appendix 1,
                  on or after September 11, 2001, said Plaintiff was present at the Pentagon
                  and/or the World Trade Center site and/or its surroundings and/or lower
                  Manhattan and/or at an area wherein he/she was exposed to toxins as a result
                  of the terrorist attacks and was exposed to toxins from the attacks, and/or was
                  otherwise injured, and/or as otherwise alleged, as stated specifically in
                  Appendix 1.

               e. For those plaintiffs with personal injury and/or wrongful death claims, as
                  indicated in Appendix 1, as a direct, proximate and foreseeable result of
                  Defendant’s actions or inactions, Plaintiff or his or her decedent suffered
                  bodily injury and/or death, and consequently economic and other losses,
                  including but not limited to pain and suffering, emotional distress,
                  psychological injuries, and loss of enjoyment of life, and/or as described in the
       Case 1:20-cv-10615-GBD-SN Document 1 Filed 12/16/20 Page 7 of 11




                    Sudan Short Form Complaint, and/or as otherwise may be specified in
                    subsequent discovery proceedings, and/or as otherwise alleged in Appendix 1.

                f. The name, relationship to the injured and/or deceased September 11 victim,
                   residency, citizenship/nationality, and the general nature of the claim for each
                   plaintiff asserting wrongful death and/or solatium claims is listed on the
                   attached Appendix 1, and is incorporated herein as allegations, with all
                   allegations of the related complaints, as specified above, deemed alleged as to
                   each Plaintiff.

                          IDENTIFICATION OF THE DEFENDANT

        5.      The only Defendant named in this Sudan Short Form Complaint is the Republic

of the Sudan.


                               NO WAIVER OF OTHER CLAIMS

        6.      By filing this Sudan Short Form Complaint, Plaintiff(s) is/are not waiving any

right to file suit against any other potential defendants or parties.

        7.      By filing this Sudan Short Form Complaint, Plaintiff(s) are not opting out of any

class that the Court may certify in the future.


                                          JURY DEMAND

        8.      Each Plaintiff hereby demands a trial by jury as to the claims in this action.


        WHEREFORE, Plaintiffs pray for relief and judgment against Defendant as set forth in

this Sudan Short Form Complaint as appropriate.



Dated: ____________________
       12/16/2020

                                                  Respectfully submitted,


                                                  ____________________________________
                                                  /s/ James P. Kreindler

                                                  COUNSEL FOR PLAINTIFFS
       Case 1:20-cv-10615-GBD-SN Document 1 Filed 12/16/20 Page 8 of 11




                                             APPENDIX 1
       Each line below is deemed an allegation, incorporating the allegations, language, and

references within the Iran Short Form Complaint to which this Appendix 1 is appended and shall

be referenced as Allegation 1 of Appendix 1 to the Sudan Short Form Complaint, Allegation 2 of

Appendix 1 to the Sudan Short Form Complaint, etc.

      Plaintiff’s Name    Plaintiff’s     Plaintiff’s    9/11 Decedent's   Plaintiff’s    9/11           Nature of
      (alphabetical by    State of        Citizenship/   Full Name         Relationship   Decedent’s     Claim
      last name)          Residency       Nationality                      to 9/11        Citizenship/   (wrongful
                          at filing (or   on 9/11/2001                     Decedent       Nationality    death,
                          death)                                                          on             solatium,
                                                                                          9/11/2001      personal
                                                                                                         injury)
 1    Aron Betru              MD              US         Yeneneh Betru       Sibling          US         Solatium
 2    Ruth Betru              MD              US         Yeneneh Betru       Sibling          US         Solatium
      Sirak Betru,
      individually, and
      as Personal
                                                                                                           WD,
 3    Representative          CA              US         Yeneneh Betru     PR/Sibling         US
                                                                                                         Solatium
      of the Estate of
      Yeneneh Betru,
      deceased
      David Burford,
      individually, and
      as Personal
      Representative                                      Christopher                                      WD,
 4                            VA              US                           PR/Parent          US
      of the Estate of                                     Burford                                       Solatium
      Christopher
      Burford,
      deceased
      Vicki L.                                            Christopher
 5                            NC              US                           Stepparent         US         Solatium
      Burford                                              Burford
      Ashley R.                                           Christopher
 6                            NC              US                             Sibling          US         Solatium
      Calabro                                              Burford
      Amanda
 7                             FL             US          Nancy Diaz          Child           US         Solatium
      Martinez Diaz

 8    Belkys Diaz              FL             US          Nancy Diaz         Sibling          US         Solatium

      Carmen Diaz,
      individually, and                                                                                    WD,
 9                             FL             US          Nancy Diaz       PR/Parent          US
      as Co-Personal                                                                                     Solatium
      Representative
      Case 1:20-cv-10615-GBD-SN Document 1 Filed 12/16/20 Page 9 of 11




     of the Estate of
     Nancy Diaz,
     deceased
     Leocadio Diaz,
     individually, and
     as Co-Personal
                                                                            WD,
10   Representative      FL     US       Nancy Diaz    PR/Parent     US
                                                                          Solatium
     of the Estate of
     Nancy Diaz,
     deceased


11   Leonel Diaz         NY     US       Nancy Diaz      Sibling     US   Solatium



     Andrew J.                             Andrew
12                       NY     US                       Child       US   Solatium
     Fredericks                           Fredericks

     Hayley                                Andrew
13                       NY     US                       Child       US   Solatium
     Fredericks                           Fredericks
     Michelle
     Fredericks,
     individually, and
     as Personal
                                           Andrew                           WD,
14   Representative      NY     US                     PR/Spouse     US
                                          Fredericks                      Solatium
     of the Estate of
     Andrew
     Fredericks,
     deceased
     Holly Rae                           Stephen G.
15                       NY     US                       Child       US   Solatium
     Harrell                               Harrell
     Margaret
     Harrell,
     individually, and
     as Personal
                                         Stephen G.                         WD,
16   Representative      NY     US                     PR/Spouse     US
                                           Harrell                        Solatium
     of the Estate of
     Stephen G.
     Harrell,
     deceased

                                         Christopher
17   Jeremy M. Krist     NC     US                     Stepsibling   US   Solatium
                                          Burford
     Case 1:20-cv-10615-GBD-SN Document 1 Filed 12/16/20 Page 10 of 11




     Barbara Lynch,
     individually, and
     as Personal
     Representative                      Robert W.                         WD,
18                       FL     US                     PR/Spouse    US
     of the Estate of                     O'Shea                         Solatium
     Robert W.
     O'Shea,
     deceased
     Chris                                Debora
19                       NY     US                       Child      US   Solatium
     Maldonado                           Maldonado

     Krystal                              Debora
20                       NY     US                       Child      US   Solatium
     Maldonado                           Maldonado
     Otelio
     Maldonado, Jr.,
     individually, and
     as Personal
                                          Debora                           WD,
21   Representative      NY     US                     PR/Spouse    US
                                         Maldonado                       Solatium
     of the Estate of
     Debora
     Maldonado,
     deceased
     Matthew                             Toyena C.
22                       GA     US                       Child      US   Solatium
     Sherman                              Skinner
     Jason Sherman,
     individually, and
     as Personal
     Representative                      Toyena C.                         WD,
23                       GA     US                     PR/Partner   US
     of the Estate of                     Skinner                        Solatium
     Toyena C.
     Skinner,
     deceased
24   Betru Tensay        MD     US     Yeneneh Betru     Parent     US   Solatium


25   Sara Tesheberu      MD     US     Yeneneh Betru     Parent     US   Solatium



     Pamela J.                          Christopher
26                       NC     US                       Parent     US   Solatium
     Thornton                            Burford
     Case 1:20-cv-10615-GBD-SN Document 1 Filed 12/16/20 Page 11 of 11




                                          Steven
27   Jason Weinberg      NY     US                     Child      US     Solatium
                                         Weinberg

     Laurie
     Weinberg,
     individually, and
     as Personal
                                          Steven                           WD,
28   Representative      NY     US                   PR/Spouse    US
                                         Weinberg                        Solatium
     of the Estate of
     Steven
     Weinberg,
     deceased
     Lindsay                              Steven
29                       NY     US                     Child      US     Solatium
     Weinberg                            Weinberg

     Samuel                               Steven
30                       NY     US                     Child      US     Solatium
     Weinberg                            Weinberg
